DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-4 are pending and the subject of this FINAL Office Action.  Claims 5-17 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

New Grounds of Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ELYASHI (WO2009057107A2).
	As to claim 1, ELYASHI teaches a system for printing a 3D part on a platform

	Although ELYASHI does not explicitly state that “system is configured to: select said platform and how said first robot holds said platform, plan movement of said platform by said first robot and of 3D printing head by said at least one second robot, and cause said first robot to pick up said platform when said 3D part is to be printed” as amended, yet a skilled artisan would recognize that these steps are necessary for any printing with robotic arms attached to platforms and print heads.  Specifically, at some point someone or something (i.e. part of “system”) would have to select a platform for the robot arm to hold and how to do so, plan movement for the robot arm based on 3D print plan, and then cause the system to implement this plan.  A skilled artisan would recognize that one could not implement printing on the system ELYASHI without performing these steps.  Thus, ELYASHI inherently teaches to perform these steps.

New Grounds of Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2).
Even if ELYASHI does not inherently teach “system is configured to: select said platform and how said first robot holds said platform, plan movement of said platform by said first robot and of 3D printing head by said at least one second robot, and cause said first robot to pick up said platform when said 3D part is to be printed” as amended, yet a skilled artisan would recognize that these steps are necessary for any printing with robotic arms attached to platforms and print heads.  Specifically, at some point someone or something (i.e. part of “system”) would have to select a platform for the robot arm to hold and how to do so, plan movement for the robot arm based on 3D print plan, and then cause the system to implement this plan.  A skilled artisan would recognize that one could not implement printing on the system ELYASHI without performing these steps.  Thus, a skilled artisan would have been motivated to apply these common sense steps to the robotic printer of ELYASHI with a reasonable expectation of success.  In sum, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply common sense selection and planning steps to the robotic 3D printer of ELYASHI with a reasonable expectation of success.  

Claims 2 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2), in view of ITO (WO2007083372A1).
ELYASHI teaches the elements of claim 1 as described above.
ELYASHI does not explicitly teach a third robot to control a second 3D print head.

Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply multiple print heads to the robotic 3D printer of ELYASHI with a reasonable expectation of success.  

Claim 3 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2), in view of KOZLAK (US 2009/0177309).
ELYASHI teaches the elements of claim 1 as described above.
ELYASHI does not explicitly teach at least one or more other robots located adjacent said first robot for holding and inserting into a predetermined location on said 3D part an associated one of one or more pre-manufactured parts.
	However, KOZLAK demonstrates that a skilled artisan would have been motivated to apply robotic arms to move pre-manufactured parts within the 3D print device of ELYASHI with a reasonable expectation of success.  To this end, KOZLAK teaches that “[s]ystems 10, 110, and 210 and method 306 are suitable for placing a variety of different inserts into 3D objects” such as “mechanical inserts (e.g., bolts, screws, nuts, bearings, guides, and precision flats), anti-stick components, aesthetic features, electronic components, reinforcing inserts, pre-built layer-based three-dimensional objects, and combinations thereof” (para. 0073 explaining robotic arm 
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar robotic arms to move pre-manufactured parts within the 3D print system of ELYASHI with a reasonable expectation of success.  

Claim 4 is rejected under 35 U.S.C. § 103(a) as being unpatentable over ELYASHI (WO2009057107A2), in view of TAKEUCHI (EP0967067A1).
ELYASHI teaches the elements of claim 1 as described above.
ELYASHI does not explicitly teach at least one or more other robots located adjacent said first robot for holding tools for performing work in said 3D part.
	However, TAKEUCHI demonstrates that a skilled artisan would have been motivated to apply robotic arms to move tools within the 3D print device of ELYASHI with a reasonable expectation of success.  To this end, TAKEUCHI teaches “the NC machining tool 150 can be operated in conjunction with the robot arm 7 by use of sensors provided on the robot arm 7” (para. 0056 explaining Fig. 10).  Thus, a skilled artisan would have been motivated to apply familiar robotic arms to move tools within the 3D print system of ELYASHI.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to apply familiar robotic arms to move tools within the 3D print system of ELYASHI with a reasonable expectation of success.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743